Citation Nr: 1645715	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  14-29 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative changes of the right knee. 

2.  Entitlement to service connection for instability of the right knee. 

3.  Entitlement to service connection for osteoarthritis of the left knee. 

4.  Entitlement to service connection for instability of the left knee. 

5.  Entitlement to service connection for collapsed nerve of the right arm. 

6.  Entitlement to service connection for hypertension.  


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to June 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction was transferred to the Atlanta RO in Decatur, Georgia.  

Although the RO considered the February 2009 decision as the proper rating decision on appeal, the Board finds that the current appeal stems from the July 2007 rating decision.  In August 2006, the Veteran filed a claim for a bilateral knee disorder, collapsed nerve of the right arm, and hypertension.  In the July 2007 rating decision, the RO denied the claims.  In June 2008, the Veteran submitted a statement requesting to open the claims.  The RO failed to construe the June 2008 statement as a notice of disagreement, and the February 2009 rating decision continued the denial of the claims.  Accordingly, the correct rating decision is the July 2007 rating decision.  See 38 C.F.R. § 20.201 (2016).  

The Board recognizes that the Veteran is unrepresented.  The Veteran was previously represented by private attorney, J. Michael Woods.  In June 2016, after certification of the appeal, the private attorney submitted a motion to withdraw representation.  In July 2016, the Board determined that good cause existed, and granted the motion to withdraw as representative.  See 38 C.F.R. § 20.608 (b) (2016).  The Veteran was offered the opportunity to appoint another representative, but did not respond.  Accordingly, the Board considers the Veteran unrepresented. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND


As an initial matter, the RO determined that the service treatment records associated with the Veteran's electronic claims file are incomplete.  The enlistment examination and separation examination are associated with the electronics claims file.  However, the Veteran asserts that he sustained several sports related injuries during service, therefore, service treatment records that could potentially document such injuries are not associated with the record.  

The RO requested the service treatment records in December 2006 and a few of the service treatment records were associated with the electronic claims file.  On remand, the RO must make another request to obtain any outstanding service treatment records from all potential sources until responses determine that the records do not exist or until further attempts to obtain those records are deemed futile.  See 38 C.F.R. § 3.159 (c)(2) (2016).  If unable to obtain the outstanding service treatment records the RO must inform the Veteran of such as required by VA regulations.  See 38 C.F.R. § 3.159 (e) (2016).

Additionally, VA treatment records indicated that the Veteran is in receipt of benefits from the Social Security Administration (SSA), which are potentially pertinent to the claims on appeal.  Although SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims; thus, the records must be requested.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.   The RO or AMC must undertake appropriate development to obtain the Veteran's complete service treatment records from all appropriate records repositories.  All efforts to obtain the service treatment records should be clearly documented in the claim file.  If the records cannot be located after all efforts to obtain the records have been exhausted, a memorandum of unavailability should be issued for the file and the Veteran should be informed of the record's unavailability.

2.  Obtain from the SSA a copy of any decision regarding the Veteran's claim(s) for benefits, as well as copies of all medical records underlying those determinations.

3.  Finally, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




